DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Objections
Claims 3, 5, 9, 18, and 20 are objected to because of the following informalities:  
In claim 3, line(s) 16, claim 9, line(s) 18, and claim 18, line(s) 15, “the accessing for retrieving” is confusing and grammatically incorrect.  The Office recommends “retrieving from the memory” or “retrieving from the matrix structure”.  
In claims 5 and 20, there appears to be a typo in the last limitation where “lest-closest” should be “left-closest”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the respective future position" and “the respective one” in lines 18-19.  There is insufficient antecedent basis for these limitations in the claim.  This issue also appears in claims 8, 13, 15, and 16.
Claim 1 recites that “a given one of the set of anchor point being indicative of a potential future position”, which can be interpreted as only one anchor point is a future (potential) position of the vehicle.  However, the next limitation is associated with future positions of anchor points for each anchor point.  Since there is only one anchor point associated with a future position, it is indefinite what this limitation is referring to and the scope of the claim, as a whole.  This issue also appears in claims 8, 13, and 16.
Claim(s) 2-12, , and 17-20 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites the limitation "a given edge" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  This issues also appears in claim 18.  
Claim 8 recites the limitations "a distance, “a closest object", and “a memory” in lines 23 and 25.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 9 recites the limitation "a given edge" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claims 19 recites the limitations “each edge”, “graph-structure”, “SDC state data”, etc.  There is insufficient antecedent basis for these limitations in the claim.  Claims 19 is interpreted as being dependent on claim 18, not 16.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 11-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0243371 to Nister et al. in view of U.S. Patent 11,281,969 to Rangapuram et al.
As per claim 1, Nister discloses a computer-implemented method of generating control data for controlling operation of a Self-Driving Car (SDC), the SDC travelling on a road segment, the road segment having a lane, the method executable by an electronic device coupled with the SDC (Nister; At least the abstract and paragraph(s) 10), the method comprising:
acquiring, by the electronic device, a predicted object trajectory associated with an object on the road segment (Nister; At least paragraph(s) 53),
the predicted object trajectory being based on movement data of the object (Nister; At least paragraph(s) 97-98);
acquiring, by the electronic device, a set of anchor points along the lane (Nister; At least paragraph(s) 91 and 96),
the set of anchor points being representative of a default vehicle path of the SDC along the lane (Nister; At least paragraph(s) 97),
a given one of the set of anchor points being indicative of a potential future position of the SDC along the default vehicle path (Nister; At least paragraph(s) 101);
for each one of the set of anchor points,
determining, by the electronic device, a series of future moments in time when the SDC is potentially located at the respective future position of the respective one of the set of anchor points (Nister; At least paragraph(s) 103, 104, and 109),
Nister discloses generating a set of future position/time points (Nister; At least paragraph(s) 52), but does not explicitly disclose storing them in a matrix structure, i.e., thereby generating a matrix structure including future position-time pairs for the SDC,
Although this would be obvious to one of skill in the art since computers need to store distinct data points and each position/time point would need to be stored to compare it with position/time points of other objects, as is done in Nister, this feature is taught by Rangapuram (Rangapuram; At least column 4, line(s) 25-30).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rangapuram into the invention of Nister with the motivation of simple substitution of one known element for another to obtain predictable results. Rangapuram teaches various equivalent methods, such as matrix or vector formulas, of storing data for vehicle trajectory planning (Rangapuram; At least column 23, line(s) 46-51).  Therefore, it would be obvious to use a known method, i.e., matrix structure, of storing trajectory data to store the position/time points of Nister. 
a given future position-time pair being indicative of when and where the SDC will potentially be located in the future along the default vehicle path (Nister; At least paragraph(s) 52 and 97);
for each future position-time pair in the matrix structure,
using, by the electronic device, the predicted object trajectory for determining a distance between a closest object to the SDC as if the SDC is located at the respective future position-time pair (Nister; At least paragraph(s) 54;
storing, by the electronic device in a memory, the distance between the closest object to the SDC in association with the respective future position-time pair in the matrix structure (Nister; At least paragraph(s) 109 and 135),
the distance stored in the matrix structure for the respective future position-time pair being representative of a safety corridor for the SDC if the SDC is located at the respective future position-time pair (Nister; At least paragraph(s) 109, 135, and 143; at least to compare the trajectories and determine potential collisions, the distance must be store for some time associated with the position/time points).
As per claim 2, Nister discloses wherein the default vehicle path is located along a center line of the lane (Nister; At least paragraph(s) 91).
As per claim 5, Nister discloses the method of claim1 for a plurality of objects (Nister; At least paragraph(s) 97 and 98, and figure 5B, along with the citations and reasonings as applied to claim 1).  
As per claim 6, Nister discloses wherein the road segment has more than one lane, and wherein the object and the second object are not travelling along a same lane as the SDC (Nister; At least figure 5B).
As per claim 7, Nister discloses wherein the road segment has more than one lane, and wherein the object is travelling in a given lane that is on a left side of the lane in which the SDC is travelling, and wherein the second object is travelling in another given lane that is on a right side of the lane in which the SDC is travelling (Nister; At least figure 5B).
As per claim 8, Nister discloses wherein the road segment has a second lane (Nister; At least figure 5B), and wherein the method further comprises:
acquiring, by the electronic device, a second set of anchor points along the second lane (Nister; At least paragraph(s) 64),
the second set of anchor points being representative of a second default vehicle path of the SDC along the second lane (Nister; At least paragraph(s) 97),
a given one of the second set of anchor points being indicative of a potential future position of the SDC along the second default vehicle path (Nister; At least paragraph(s) 101);
for each one of the second set of anchor points,
determining, by the electronic device, a series of future moments in time when the SDC is potentially located at the respective future position of the respective one of the second set of anchor points (Nister; At least paragraph(s) 103, 104, and 109),
Nister discloses generating a set of future position/time points (Nister; At least paragraph(s) 52), but does not explicitly disclose storing them in a matrix structure, i.e., thereby generating a second matrix structure including second future position-time pairs for the SDC,
Although this would be obvious to one of skill in the art since computers need to store distinct data points and each position/time point would need to be stored to compare it with position/time points of other objects, as is done in Nister, this feature is taught by Rangapuram (Rangapuram; At least column 4, line(s) 25-30).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Rangapuram into the invention of Nister with the motivation of simple substitution of one known element for another to obtain predictable results. Rangapuram teaches various equivalent methods, such as matrix or vector formulas, of storing data for vehicle trajectory planning (Rangapuram; At least column 23, line(s) 46-51).  Therefore, it would be obvious to use a known method, i.e., matrix structure, of storing trajectory data to store the position/time points of Nister. 
a given second future position-time pair being indicative of when and where the SDC will potentially be located in the future along the second lane(Nister; At least paragraph(s) 52 and 97);
for each second future position-time pair in the second matrix structure,
using, by the electronic device, the predicted object trajectory for determining a distance between a closest object to the SDC as if the SDC is located at the respective second future position-time pair (Nister; At least paragraph(s) 54);
storing, by the electronic device in a memory, the distance between the closest object to the SDC in association with the respective second future position-time pair in the second matrix structure (Nister; At least paragraph(s) 109 and 135),
the distance stored in the second matrix structure for the respective second future position-time pair being representative of the safety corridor for the SDC if the SDC is located at the respective second future position-time pair (Nister; At least paragraph(s) 109, 135, and 143; at least to compare the trajectories and determine potential collisions, the distance must be store for some time associated with the position/time points).
As per claim 11, Nister discloses wherein the first matrix structure and the second matrix structure is based on at least partially different information about a plurality of other objects on the road segment (Nister; At least figure 5B; the comparisons and safety fields are based on different information about the other objects).
As per claim 12, Nister discloses wherein the object is a dynamic object (Nister; At least figures 3D-F).
As per claims 13-17 and 20, Nister discloses the method steps and an electronic device for carrying out the methods steps of claims 1, 2, and 5 (Nister; At least the abstract and paragraph(s) 10).  Therefore, claims 13-17 and 20 are rejected using the same citations and reasoning as applied to claims 1, 2, and 5.  
Allowable Subject Matter
Claims 3, 4, 9, 10, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/Primary Examiner, Art Unit 3669